 1   XAVIER BECERRA
     Attorney General of California
 2   ANTHONY R. HAKL
     Supervising Deputy Attorney General
 3   NOREEN P. SKELLY
     State Bar No. 186135
 4   Deputy Attorney General
      1300 I Street, Suite 125
 5    P.O. Box 944255
      Sacramento, CA 94244-2550
 6    Telephone: (916) 327-0349
      Fax: (916) 324-8835
 7    E-mail: Noreen.Skelly@doj.ca.gov
     Attorneys for Attorney General Xavier Becerra
 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                               FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11

12   A WOMAN’S FRIEND PREGNANCY                                    2:15-cv-02122-KJM-AC
     RESOURCE CLINIC, CRISIS
13   PREGNANCY CENTER OF NORTHERN                             STIPULATION AND JOINT REQUEST
     CALIFORNIA, ALTERNATIVES                                 FOR COURT ORDER RE: THE
14   WOMEN’S CENTER,                                          PARTIES’ SETTLEMENT OF
                                                              PLAINTIFFS’ CLAIM FOR
15                                                Plaintiffs, ATTORNEY’S FEES AND COSTS;
                                                              ORDER
16                    v.
17
     XAVIER BECERRA, ATTORNEY GENERAL
18   OF THE STATE OF CALIFORNIA, IN HIS
     OFFICIAL CAPACITY,
19
                                                Defendant.
20

21

22

23

24

25

26

27

28
                                                               1
     Stipulation and Joint Request for Court Order Re: the Parties’ Settlement of Plaintiffs’ Claim for Attorney’s Fees and
                                                                                  Costs; Order (2:15-cv-02122-KJM-AC)
 1          Plaintiffs A Woman’s Friend Pregnancy Resource Center and Alternatives Women’s Center
 2   and Defendant Xavier Becerra, Attorney General for the State of California, sued in his official
 3   capacity, agree and stipulate as follows:
 4                                                   BACKGROUND
 5          1.     On October 10, 2015, Plaintiffs filed the complaint in this lawsuit. Plaintiffs filed an
 6   amended complaint on October 19, 2015.
 7          2.     On November 13, 2015, Plaintiffs moved this Court for a preliminary injunction
 8   against enforcement of the Reproductive FACT Act, California Health and Safety Code section
 9   123470, et. seq. (“the Act”). On December 4, 2015, Defendant filed an opposition to the motion.
10   On December 11, 2015, Plaintiffs filed a reply in support of the motion. On December 21, 2015,
11   the Court issued an order denying the motion.
12          3.     On December 23, 2015, Plaintiffs filed in the U.S. Court of Appeals, Ninth Circuit, a
13   notice of appeal of this Court’s ruling. Between January 20, 2016, and March 2, 2016, the parties
14   briefed the appeal. On October 14, 2016, the Ninth Circuit issued an order affirming this Court’s
15   ruling.
16          4.     On March 20, 2017, Plaintiffs filed in the U.S. Supreme Court a petition for a writ of
17   certiorari regarding the Ninth Circuit’s ruling. Between May 24, 2017, and June 2, 2017, the
18   parties briefed the petition for a writ of certiorari. On June 28, 2017, the Supreme Court granted
19   the petition for certiorari, vacated the Ninth Circuit’s decision in LivingWell Med. Clinic, Inc. v.
20   Harris, 669 Fed. Appx. 493 (9th Cir. 2016), and remanded the case for further consideration in
21   light of National Institute of Family and Life Advocates v. Becerra, 585 U.S. ___ (2018)
22   (“NIFLA”).
23          5.     On August 28, 2018, pursuant to the Supreme Court’s decision in NIFLA, the Ninth
24   Circuit reversed in part, and vacated in part, this Court’s decision denying Plaintiffs’ motion for a
25   preliminary injunction;
26          6.     On October 17, 2018, this Court entered an order: (1) permanently enjoining
27   Defendant Becerra, in his official capacity as the Attorney General of California, from enforcing
28   the Act; (2) declaring Plaintiffs prevailing parties for purposes of 42 U.S.C. § 1988; and (3)
                                                        2
     Stipulation and Joint Request for Court Order Re: the Parties’ Settlement of Plaintiffs’ Claim for Attorney’s Fees and
                                                                                  Costs; Order (2:15-cv-02122-KJM-AC)
 1   dismissing the action with prejudice;
 2           7.    On November 14, 2018, Plaintiffs filed a motion for attorney’s fees and costs,
 3   pursuant to 42 U.S.C. § 1988.
 4                                           THE PARTIES’ REQUEST
 5           Plaintiffs and Defendant Becerra have reached an agreement regarding attorney’s fees and
 6   costs and jointly request that the Court enter the following order:
 7           1.    Defendant Becerra will pay to Plaintiffs a total of $244,475.89 in attorney’s fees and
 8   costs ($232,531.42 in attorney’s fees and $11,944.47 in costs).
 9           2.    This payment will completely satisfy Defendant Becerra’s obligation to pay
10   attorney’s fees and costs in this matter; Plaintiffs will not be entitled to any interest.
11           3.    This payment is contingent upon certification of availability of funds, the approval of
12   the Director of the California Department of Finance, and the enactment by the Legislature and
13   Governor of a “claims bill” that includes the agreed-upon amount.
14           4.    Plaintiffs understand that the submission of the claims bill cannot be made without an
15   order of this Court regarding the Parties’ agreement for the payment of attorney’s fees and costs.
16           5.    Defendant Becerra anticipates that a claims bill including the settlement amount of
17   $244,475.89 will be introduced in the Legislature in early 2019. Defendant Becerra agrees to
18   keep Plaintiffs apprised of the bill’s progress, and to act in good faith to facilitate its enactment as
19   soon as practicable.
20           6.    If the State fails to enact such a bill, or Defendant Becerra otherwise fails to pay the
21   agreed-upon sum of $244,475.89 by June 30, 2019, Plaintiffs retain the right to ask this Court to
22   put their motion for attorney’s fees and costs back on calendar for hearing. In those
23   circumstances, Defendant Becerra agrees not to oppose the request to put the matter back on
24   calendar for hearing, and said request will be deemed timely.
25   / / /
26   / / /
27   / / /
28
                                                               3
     Stipulation and Joint Request for Court Order Re: the Parties’ Settlement of Plaintiffs’ Claim for Attorney’s Fees and
                                                                                  Costs; Order (2:15-cv-02122-KJM-AC)
 1   Dated: January 3, 2019                                         Respectfully submitted,
 2                                                                  XAVIER BECERRA
                                                                    Attorney General of California
 3                                                                  ANTHONY R. HAKL
                                                                    Supervising Deputy Attorney General
 4

 5

 6                                                                  /s/ Noreen P. Skelly
 7                                                                  NOREEN P. SKELLY
                                                                    Deputy Attorney General
 8
     Dated: January 3, 2019
 9

10                                                                  BY: /S/ KEVIN T. SNIDER
11                                                                  KEVIN T. SNIDER, PACIFIC JUSTICE
                                                                    INSTITUTE, ATTORNEY FOR PLAINTIFFS
12

13

14
                                              FILER’S ATTESTATION
15
            Pursuant to Civil Local Rule 5-1(i)(3), regarding signatures, I hereby attest that concurrence
16
     in the filing of this document has been obtained from all signatories above.
17
     Dated: January 3, 2019                            /s/ Noreen P. Skelly
18                                                     NOREEN P. SKELLY
19

20

21

22

23

24

25

26

27

28
                                                               4
     Stipulation and Joint Request for Court Order Re: the Parties’ Settlement of Plaintiffs’ Claim for Attorney’s Fees and
                                                                                  Costs; Order (2:15-cv-02122-KJM-AC)
 1                                                        ORDER
 2          1.     Defendant Becerra will pay to Plaintiffs a total of $244,475.89 in attorney’s fees and
 3   costs ($232,531.42 in attorney’s fees and $11,944.47 in costs).
 4          2.     This payment will completely satisfy Defendant Becerra’s obligation to pay
 5   attorney’s fees and costs in this matter; Plaintiffs will not be entitled to any interest.
 6          3.     This payment is contingent upon certification of availability of funds, the approval of
 7   the Director of the California Department of Finance, and the enactment by the Legislature and
 8   Governor of a “claims bill” that includes the agreed-upon amount.
 9          4.     Plaintiffs understand that the submission of the claims bill cannot be made without an
10   order of this Court regarding the Parties’ agreement for the payment of attorney’s fees and costs.
11          5.     Defendant Becerra anticipates that a claims bill including the settlement amount of
12   $244,475.89 will be introduced in the Legislature in early 2019. Defendant Becerra agrees to
13   keep Plaintiffs apprised of the bill’s progress, and to act in good faith to facilitate its enactment as
14   soon as practicable.
15          6.     If the State fails to enact such a bill, or Defendant Becerra otherwise fails to pay the
16   agreed-upon sum of $244,475.89 by June 30, 2019, Plaintiffs retain the right to ask this Court to
17   put their motion for attorney’s fees and costs back on calendar for hearing. In those
18   circumstances, Defendant Becerra agrees not to oppose the request to put the matter back on
19   calendar for hearing, and said request will be deemed timely.
20          IT IS SO ORDERED.
21   DATED: January 9, 2019.
22

23
                                                            UNITED STATES DISTRICT JUDGE
24

25

26

27

28
                                                               5
     Stipulation and Joint Request for Court Order Re: the Parties’ Settlement of Plaintiffs’ Claim for Attorney’s Fees and
                                                                                  Costs; Order (2:15-cv-02122-KJM-AC)
